207 F.2d 596
RURAL EDUCATIONAL ASS'N, Inc.v.AMERICAN FIRE & CASUALTY CO.
No. 11765.
United States Court of Appeals Sixth Circuit.
October 22, 1953.

Judson Harwood, Nashville, Tenn., for appellant.
Cate & Cate, Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal having been heard upon the record, briefs and arguments of counsel for the respective parties;


2
And it appearing that the appellant, who was the insured under the liability insurance policy herein involved, had notice of the accident on May 27, 1948, the day on which it occurred, but did not notify the appellee insurer of the occurrence of the accident until December 17, 1948, which was the day after the injured party filed suit for damages in which action a judgment in the amount of $7,000 was recovered against the appellant;


3
And the Court being of the opinion that such delay on the part of the appellant in giving notice to the appellee was a breach of the policy provision requiring such notice to be given "as soon as practicable," and that the ruling of the District Judge in sustaining appellee's motion for summary judgment and dismissing the action was not erroneous; Phoenix Cotton Oil Co. v. Royal Indemnity Co., 140 Tenn. 438, 205 S.W. 128; A. L. Head v. National Live Stock Ins. Co., 5 Tenn.Civ.App. 180, 182-183.


4
It is ordered that the judgment of the District Court be affirmed.